DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Inventive group election:
Applicant's election without traverse of restriction group I, claims 1, 7-12, 21, 32, 38-43, 52 and 86-89 in the reply filed on 14 April 2021 is acknowledged.  
Claim 67 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Provisional Election of Species
Applicant's election with traverse of the species of compound 699 (compound A) in the reply filed on 14 April 2021 is acknowledged
The traversal is on the grounds that there would be no serious burden if the species were examined together.  The traversal is not persuasive.  The present case is a national stage application under 35 U.S.C. 371 and the analysis used to determine whether restriction is required has been conducted using the appropriate guidelines, per MPEP 1893.03(d), regarding a lack of unity of invention.  Notably, there is no requirement that a search burden needs to exist in order to properly demonstrate a lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.”
The elected species has been rejected over the prior art, see below.  
The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. The search has not been extended unnecessarily to cover all nonelected species.

Non-Final Rejection

Priority
This application was filed on November 05, 2019 and is a ‘371 national phase entry of international application PCT/US2018/031688, filed on May 08, 2018 which claims priority to Provisional Application 62/503,280, filed on May 08, 2017.

Information Disclosure Statement
The IDS dated February 27, 2020 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1, 7-12, 21, 32, 38-43, 52 and 86-89 are pending and rejected. 
Claims 2-6, 13-20, 22-31, 33-37, 44-51, 53-66 and 68-85 were cancelled by the Applicant.
Claim 67 is pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Objections
Claims 87-89 are objected to for reciting an unnecessary reference to the specification.  MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
Claims 87-89 each refer to “compound 699”.  This reference to the specification is not necessary since it is practical to reproduce either or both of the chemical name and chemical formula of compound 699 into the claims.  For example as in both of claims 9 and 40 where this same compound is apparently referred to as “compound A” and both a name and structure is provided.  Furthermore the Examiner suggests that an apparently identical substance should be referred to using consistent reference numbering or lettering throughout the claims at least to avoid any potential confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 38-43 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "selectively activating a CB2 receptor" in claim 32 is a relative term which renders the claim indefinite.  The term "selectively activating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The selective activation of the CB2 receptor relative to other biological receptors and enzymes, etc can be provided for by adjusting the formulation and/or dose level of the compound of formula Ia which necessarily has intrinsic activity as a CB2 receptor agonist.  Alternatively, the “selectively activating” feature can be interpreted as being provided for by an appropriate selection of a compound of formula Ia from the genus of the claim, which has the necessary structural features to provide for selective activation of the CB2 receptor relative to the CB1 receptor. In the context of the claim, the specification does not define what level of selectivity qualifies as being selective.  For example, representative compound A exhibits >1000 fold selectivity of CB2 receptor relative to the CB1 receptor (paragraph 60, pages 110-111).  Does the method require the use of a compound with this level of selectivity or does the plain meaning of “selectively” apply where any ratio of >1 would qualify as being selective.
Dependent claims 38-43 and 52 do not resolve this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[1] Claims 1, 7-12, 21, 32, 38-43, 52 and 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over SHANAHAN (WO2017180528, listed on the IDS).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The Instant Claims
The instant claims are drawn to methods of (i) treating or alleviating visceral pain in a patient and/or (ii) selectively activating a CB2 receptor in a patient experiencing visceral pain, which methods comprise the administration of an effective amount of the compound of the elected species and the visceral pain is chronic visceral pain arising from or related to an inflammatory bowel disease (IBD) such as Crohn’s disease.
Claims 21 and 52 require that the compound is administered in an anhydrous, non-solvated crystalline form.
The Prior Art
SHANAHAN teaches the elected species (“APD371” or “compound B”) as a CB2 receptor agonist at pages 41-42.  The compound is described as being efficacious in treating several pain indications and as having >1000 fold selectivity at lines 3-5 on page 43.  The reference teaches that the described CB2 agonist compounds have utility in the treatment of “abdominal pain associated with inflammatory bowel disease (IBD)” at page 34, lines 14-15.  The reference describes examples 1-2 on pages 77-78 which disclose administration of the elected species to healthy human subjects in a clinical trial to “assess the safety, tolerability, and pharmacokinetics of APD371 (Compound B)”.  On page 78 the following is stated “APD371 was well tolerated with multiple dosing. Dose-responsive exposure was observed. Drug levels at all doses were well above those needed to stimulate the CB2 receptor.”
Differences between Prior Art & the Claims 
SHANAHAN teaches that the elected species has functional activity and utility as instantly claimed, but does not actually administer the compound to a patient with IBD such as Crohn’s disease.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered the elected species (APD371 or SHANAHAN-Compound B) to effect selective activation of the CB2 receptor in order to provide for treatment of abdominal pain associated with IBD.
The reference teaches that the compound is a highly selective CB2 agonist which can be administered to human patients to achieve exposure sufficient to stimulate the CB2 receptor.  The reference teaches that the compound has utility in the treatment of abdominal pain associated with IBD.  A skilled artisan would thus find good reason to use the compound as taught by the reference in order to treat common known inflammatory bowel diseases (such as Crohn’s disease) in the teachings of the reference.  The artisan would expect to achieve a beneficial effect in the use of the compound in this indication since the reference teaches that sufficient blood levels to stimulate the CB2 receptor can be obtained in patients.  
Regarding claims 21 and 52 the reference teaches that the compound can be provided in non-solvated crystalline form, see page 47 lines 13-14.  Such a crystalline form would be selected for example to facilitate the provision of a consistent oral dosage form for administration to patients.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

[2] Claims 1, 7-12, 21, 32, 38-43, 52 and 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over BLACKBURN (US20140135345) in view of the combined teachings of El Bakali (ACS Med. Chem. Lett. 2015, 6, 2, 198–2030, Iwata (Bioorg. Med. Chem. Lett. 2015, 25, 236–240) and Kikuchi (J Pharmacol Sci 2008, 106, 219 – 224, listed on the IDS).

The Instant Claims
The instant claims are drawn to methods of (i) treating or alleviating visceral pain in a patient and/or (ii) selectively activating a CB2 receptor in a patient experiencing visceral pain, which methods comprise the administration of an effective amount of the compound of the elected species and the visceral pain is chronic visceral pain arising from or related to an inflammatory bowel disease (IBD) such as Crohn’s disease.
Claims 21 and 52 require that the compound is administered in an anhydrous, non-solvated crystalline form.
The Prior Art
BLACKBURN teaches the elected species (“compound 1”) as a CB2 receptor agonist, see the abstract and the entire reference.  The compound is taught as having pharmacological utility in treating CB2 receptor-mediated disorders, for example in the treatment of various pain states and inflammation associated with disorders such as inflammatory bowel disease (abstract, etc.).  Paragraph 13 on page 2 teaches the use of an anhydrous crystalline form of the compound in such methods:

    PNG
    media_image1.png
    267
    658
    media_image1.png
    Greyscale

Page 15, paragraph 52 teaches in particular that CB2 agonist compounds can be used to treat disorders where inflammation is observed and suggests “inflammatory bowel disease, e.g. Crohn's disease”.
Claim 32 on page 33 teaches the treatment of pain comprising administering the anhydrous crystalline form of the compound.
Claim 33 teaches the treatment of pain comprising administering the anhydrous crystalline form of the compound, wherein the pain is associated with various disorders including “inflammatory pain” and “an autoimmune condition”.
El Bakali teaches that several different compounds each with functional activity as a selective CB2 agonist are effective in an in vivo assay for the treatment of colitis, an inflammatory bowel disease.  See the entire reference.  See the summary sentence at top left of page 199: “Taken together, these different studies provide the proof of concept that CB2 agonists are effective in reducing colitis and can therefore be considered as promising agents for the treatment of IBD”.  The reference further teaches that an additional class of compounds with this functional activity is provided through medicinal chemistry studies.  See for example the “in summary” paragraph at the top right of page 202.
Iwata similarly teaches that compounds with functional activity as selective CB2 agonists have utility in the treatment of IBS, which is characterized by abdominal pain and abnormal bowel habits.  See the entire reference.  See the abstract and the third paragraph of column 1 page 236, etc.  The summary paragraph on page 240 teaches “highly selective CB2 agonists will be an attractive target for IBS therapy”.
Kikuchi teaches that a selective CB2 agonist shows efficacy in an in vivo model of visceral gastrointestinal pain, see the abstract.  The last sentence of the reference summarizes “higher selectivity for hCB2 receptors suggests a possible use in treatment of functional gastrointestinal disorders characterized by visceral hypersensitivity, including irritable bowel syndromes”.

Differences between Prior Art & the Claims 
BLACKBURN teaches that the elected species has selective CB2 functional activity and utility as instantly claimed, but does not actually administer the compound to a patient with IBD such as Crohn’s disease.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered the elected species (BLACKBURN -Compound 1) to effect selective activation of the CB2 receptor in order to provide for treatment of an inflammatory bowel disease such as Crohn’s disease.
The Examiner asserts that at least treatment of IBD with the elected species is suggested by the cited combination of references.  A treatment of the disease itself would reasonably be expected to alleviate the symptoms of the disease, one of which is chronic visceral (abdominal) pain.  If the etiology of the disease is beneficially altered then the symptoms would be reduced.  
The Blackburn reference teaches that the compound is a highly selective CB2 agonist.  The reference teaches that, in view of this functional activity, the compound can be used to treat a variety of different pain indications.  Further, the reference teaches that CB2 agonist compounds can also be used to provide for treatments of inflammatory / autoimmune related disorders since CB2 receptors are involved in these disorders.  Exemplary inflammatory / autoimmune disorders are taught as including inflammatory bowel diseases such as Crohn’s disease.
The combined El Bakali, Iwata and Kikuchi references teach that a number of different chemical templates can provide for compounds with a common utility as CB2 selective agonists with utility in the treatment of inflammatory bowel disease and/or abdominal pain in irritable bowel syndrome.  The combined references suggest CB2 selective agonists as agents for treatment of these disorders and demonstrate that agonists in chemical classes with different structural features can provide for the same utility.  Thus, while the “compound 1” of Blackburn is different in structure than those taught by El Bakali, Iwata and Kikuchi, a skilled artisan would expect to achieve similar pharmacological effects using any of these different compounds since they all have the same selective CB2 functional activity.
Thus, Blackburn teaches the elected species as a selective CB2 agonist and suggests that it can be used to treat IBD such as Crohn’s disease.  One of ordinary skill in the art would find reason to provide for such a treatment in the Blackburn teachings.  The teachings of the El Bakali, Iwata and Kikuchi provide further reason to use the Blackburn compound to treat IBD since a variety of different structural classes are all shown to provide for successful treatment of the same or similar gastrointestinal inflammatory conditions.  There would be a reasonable expectation of success that the use of the Blackburn selective agonist compound would provide for a beneficial effect when administered to a patient with IBD such as Crohn’s disease in view of these teachings.  The beneficial effect would be expected to result in alleviation of the chronic visceral pain associated with the disease.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-12, 21, 32, 38-43, 52 and 86-89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 10-14, 17, 19-20, 22-25, 27, 29-30, 32-35, 39-43, 45, 50-51, 54-55, 57, 61-62, 68-69 and 77-92 of copending Application No. 16092259 (reference application, claims dated 28 September 2020, published as US 20190160058). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method of use is obvious in view of the methods recited in the reference claims.
Reference independent claims 1, 13 and 22 are methods of treating pain which require the administration of an effective amount of the elected species as a selective CB2 receptor agonist.  The instant methods overlap with the methods of the reference independent claims.  The reference dependent claims at least suggest the methods as instantly claimed.  See for example dependent claims 78-83 which limit the method to particular pain types, including pain associated with IBD.  Claims 80, 82 and 83 each specify that the pain treated is abdominal pain associated with IBD.  Therefore, it would be obvious to use the methods of treating pain set forth in reference independent claims 1, 13 and 22 wherein the pain is that set forth in dependent claims 80, 82 and 83.  An obvious variant method carried out in this fashion falls into the scope of the instant claims.  Crohn’s disease is an obvious choice of a common IBD to treat with the method and abdominal pain is visceral pain.
Reference claims 84, 89 and 91 specify the use of anhydrous crystalline form of the elected species – it would be obvious to use this substance for the administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625